Exhibit 10

FORM OF COMMON STOCK PURCHASE AGREEMENT

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August 14, 2007,
by and among Isolagen, Inc., a Delaware corporation, with headquarters located
at 405 Eagleview Blvd., Exton, PA 19341 (the “Company”), and the investors
listed on the Schedule of Buyers attached hereto (individually, a “Buyer” and
collectively, the “Buyers”).

WHEREAS:

A. The Company and each Buyer desire to enter into this transaction to purchase
the Purchased Shares (as defined below) set forth herein pursuant to a currently
effective shelf registration statement on Form S-3, which has at least
$            in unallocated securities registered thereunder (Registration
Number 333-142959) (the “Registration Statement”), which Registration Statement
has been declared effective in accordance with the Securities Act of 1933, as
amended (the “1933 Act”), by the United States Securities and Exchange
Commission (the “SEC”).

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, that aggregate number of shares of
common stock, par value $.001 per share, of the Company (the “Common Stock”),
set forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
(which aggregate amount for all Buyers together shall be                 shares
of Common Stock and shall collectively be referred to herein interchangeably as
the “Purchased Shares” or the “Securities”).

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

                1.             PURCHASE AND SALE OF SECURITIES.

(a) Purchase of Securities.

Subject to the satisfaction (or waiver) of the conditions set forth in Sections
6 and 7 below, the Company shall issue and sell to each Buyer, and each Buyer
severally, but not jointly, agrees to purchase from the Company on the Closing
Date (as defined below) (i) the number of Purchased Shares as is set forth
opposite such Buyer’s name in column (3) on the Schedule of Buyers (the
“Closing”). The Closing shall occur on the Closing Date at the offices of the
Company or such other mutually agreeable location.

(b) Purchase Price. The purchase price for each Purchased Share to be purchased
by each Buyer at the Closing shall be $2.04 (the “Purchase Price”).

(c) Closing Date. The date and time of the Closing (the “Closing Date”) shall be
11:00 a.m., New York City Time on August 17, 2007, after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Sections
5 and 6 below (or such later time or date as is mutually agreed to by the
Company and each Buyer). As used herein, “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in The City of New York
are authorized or required by law to remain closed.

(d) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Purchased Shares to be issued and sold to such
Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions, and (ii) the Company
shall cause American Stock Transfer & Trust Company, the Company’s transfer
agent (the “Transfer Agent”) through the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, to credit such aggregate number of
Purchased Shares that such Buyer is purchasing as is set forth opposite such
Buyer’s name in column (3) of the Schedule of Buyers to such Buyer’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system.


--------------------------------------------------------------------------------


2.             REPRESENTATIONS AND WARRANTIES OF EACH BUYER.

Each Buyer represents and warrants with respect to only itself that:

(a)  The Buyer is purchasing the Securities for its own account, in the ordinary
course of its business and the Buyer has no arrangement with any Person to
participate in the distribution of the Securities.  The Buyer represents that it
has received the Prospectus prior to or in connection with its receipt of this
Agreement.  In connection with its decision to purchase the Securities, the
Investor has relied only upon the Prospectus and the documents incorporated by
reference therein, and the representations and warranties of the Company
contained herein.

(b)  The Buyer, together with its affiliates (as that term is defined under Rule
405 of the Act), has not, prior to the date of this Agreement, sold, offered to
sell, solicited offers to buy, disposed of, loaned, pledged or granted any right
with respect to (collectively, a “Disposition”), the Securities purchased in the
offering.  Such prohibited sales or other transactions would include, without
limitation, effecting any short sale or having in effect any short position
(whether or not such sale or position is against the box and regardless of when
such position was entered into) or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to the
Securities purchased in the offering made by the Prospectus.

(c)  The Buyer shall not issue any press release or make any other public
announcement relating to this Agreement unless the Buyer is advised by its
counsel that such press release or public announcement is required by law.  The
Buyer will timely make all required filings and disclosures relating to the
Buyer’s purchase of the Securities as may be required under the Exchange Act, if
any.

(d)  The Buyer has the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder.  The execution and delivery of this
Agreement by the Buyer and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Buyer.  This Agreement has been duly executed by the Buyer and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Buyer enforceable against the Buyer in accordance with
its terms, except as may be limited by any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity.

(e)  The Buyer understands that nothing in this Agreement or any other materials
presented to the Buyer in connection with the purchase or sale of the Securities
constitutes legal, tax or investment advice.  The Buyer has consulted such
legal, tax or investment advisors as it, in its sole discretion, deems necessary
or appropriate in connection with its purchase of the Securities.

(f)  The Buyer hereby acknowledges that it is acting independently from any
other investor in connection with the offering, and that it is not acting as a
member of a “group” (as such term is defined in Rule 13d of the Exchange Act)
with any other investor in connection with the offering.

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company hereby makes the following representations and warranties to each
Buyer:

(a) Organization and Qualification. Each of the Company and each of its wholly
owned U.S. subsidiaries as identified in the SEC Reports (as defined below, each
a “Subsidiary”) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and each Subsidiary is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not, individually or in the aggregate, have or reasonably be expected
to result in (i) an adverse effect on the legality,

2


--------------------------------------------------------------------------------


 

validity or enforceability of any Transaction Document, (ii) a material and
adverse effect on the results of operations, assets, prospects, business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) an adverse impairment to the Company’s ability to perform on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”).

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of this Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder (collectively, the
“Transaction Documents”) and otherwise to carry out its obligations hereunder
and thereunder and to issue the Securities in accordance with the terms hereof
and thereof. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby, including, without limitation, the issuance of the Purchased
Shares, have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its Board of Directors
or its shareholders in connection herewith and therewith. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (a) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally, (b) as enforceability of any indemnification and contribution
provisions may be limited under the federal and state securities laws and public
policy, and (c) that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Purchased Shares) do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, any certificate of designations, preferences and rights of any
outstanding series of preferred stock, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other material understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations of
whichever of the New York Stock Exchange, Inc., the American Stock Exchange or
the Nasdaq National Market (the “Principal Market”) that the Common Stock is
listed or quoted for trading on the date in question (any of the foregoing, a
“Trading Market”), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

(d) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration (collectively, “Consents”) with,
any Person in connection with the execution, delivery and performance by the
Company of the Transaction Documents, other than (i) the filing with the SEC of
the prospectus supplement required by the Registration Statement pursuant to
Rule 424(b) under the 1933 Act (the “Prospectus Supplement”) supplementing the
base prospectus forming part of the Registration Statement (the “Prospectus”),
(ii) the application(s) to the Principal Market for the listing of the Purchased
Shares for trading thereon, if and as required, and (iv) all filings required
pursuant to Section 4(c) hereof.

(e) Issuance of the Securities. The Purchased Shares are duly authorized and,
upon issuance in accordance with the terms hereof, will be duly and validly
issued, fully paid and nonassessable, free from all taxes, liens and charges
with respect to the issue thereof. The issuance by the Company of the Purchased
Shares has been registered under the 1933 Act and all of the Purchased Shares
are freely transferable and tradable by the Buyers without restriction. The
Purchased Shares are being issued pursuant to the Registration Statement. The
Registration Statement is effective and available for the issuance of the
Purchased Shares thereunder and the Company has not

3


--------------------------------------------------------------------------------


 

received any notice that the SEC has issued or intends to issue a stop-order
with respect to the Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened in writing to do so.
The “Plan of Distribution” section under the Registration Statement permits the
issuance and sale of the Purchased Shares hereunder. Upon receipt of the
Purchased Shares, the Buyers will have good and marketable title to such
Purchased Shares.

(f) Capitalization. The Company has an authorized and outstanding capitalization
as set forth in the SEC Reports as of the dates specified therein.

(g) SEC Reports. The Company has filed all reports required to be filed by it
under the 934 Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (or such shorter period as the Company was
required by law to file such reports) (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Registration
Statement and any prospectus included therein, including the Prospectus and the
Prospectus Supplement, complied in all material respects with the requirements
of the 1933 Act and the 1934 Act and the rules and regulations of the SEC
promulgated thereunder, and none of such Registration Statement or any such
prospectus, including the Prospectus and the Prospectus Supplement, contain or
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the case of any prospectus in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

(h) Disclosure. Except for information relating to the transactions contemplated
by the Transaction Documents, the Company confirms that neither it nor any
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that the Company believes constitutes material,
non-public information. Furthermore, the Company shall issue a press release
announcing the transaction within 24 hours (including any material non-public
information relating thereto which has been provided by the Company or any
Person acting on its behalf to any of the Buyers or their agents or counsel) of
the Agreement’s execution by all parties hereto. The Company understands and
confirms that the Buyers will rely on the foregoing representations and
covenants in effecting transactions in securities of the Company. All disclosure
provided to the Buyers regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement) are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

(i) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further represents to
each Buyer that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

4.             COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

4


--------------------------------------------------------------------------------


 

(b) Prospectus Supplement. On or before the Closing, the Company shall have
delivered the Prospectus Supplement with respect to the Purchased Shares as
required under and in conformity with the 1933 Act, including Rule 424(b)
thereunder.

(c) Listing. The Company shall prior to the Closing Date secure the listing of
all of the Purchased Shares upon the American Stock Exchange to the extent
required, and shall maintain such listing of all shares of Common Stock from
time to time issuable under the terms of the Transaction Documents. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(c).

5.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Purchased Shares
to each Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing each Buyer with prior written
notice thereof:

(i) Such Buyer shall have executed this Agreement and delivered the same to the
Company.

(ii) Such Buyer shall have delivered to the Company the Purchase Price for the
Purchased Shares being purchased by such Buyer at the Closing by wire transfer
of immediately available funds pursuant to the wire instructions provided by the
Company.

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

6.             CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Purchased Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

(i) The Company shall have executed and delivered to such Buyer each of the
Transaction Documents.

(ii) The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date.

(iii) The Common Stock (I) shall be listed on the Principal Market and (II)
shall not have been suspended, as of the Closing Date, by the SEC or the
Principal Market from trading on the Principal Market nor shall suspension by
the SEC or the Principal Market have been threatened, as of the Closing Date,
either (A) in writing by the SEC or the Principal Market or (B) by falling below
the minimum listing maintenance requirements of the Principal Market.

(iv) The Registration Statement shall be effective and available for the
issuance and sale of the Purchased Shares hereunder and the Company shall have
delivered to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder.

(v) The Company shall have executed this Agreement with other Buyers such that
the Company has a binding obligation to sell, and the Buyers collectively have a
binding obligation to purchase, at least 6,767,647 Securities hereunder.

5


--------------------------------------------------------------------------------


 

7. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on the Closing Date due to the Company’s or such Buyer’s
failure to satisfy the conditions set forth in Sections 5 and 6 above (and the
nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.

8. MISCELLANEOUS.

(a) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the Commonwealth of Pennsylvania, without giving effect to any
choice of law or conflict of law provision or rule (whether of the Commonwealth
of Pennsylvania or any other jurisdictions) that would cause the application of
the laws of any jurisdictions other than the Commonwealth of Pennsylvania.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyers, the Company, their Affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
holders of Purchased Shares, or, if prior to the Closing Date, those Buyers
listed on the Schedule of Buyers. No provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Isolagen, Inc.
405 Eagleview Blvd.
Exton, PA 19341
Facsimile No.: (484) 713-6001
Telephone No.: (484) 713-6000
Attn.: Chief Executive Officer

6


--------------------------------------------------------------------------------


 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service, shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(h) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

[Signature Page Follows]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to the Common Stock Purchase Agreement to be duly executed as of
the date first written above.

COMPANY:

 

 

 

 

 

 

 

ISOLAGEN, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

Nicholas L. Teti

 

 

Title:

 

Chief Executive Officer

 

 

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to the Common Stock Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

 

 

 

 

 

 

[NAME OF INVESTOR]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 


--------------------------------------------------------------------------------